Opinion by
Evans, J.
In accordance with stipulation of counsel and on the authority of Abstract 32355 the mandarin oranges in question were held dutiable at one cent per pound under paragraph 743 as claimed on the entire contents of the tins. Counsel agreed that the wooden boxes in which the merchandise was contained are dutiable at 25 percent ad valorem under paragraph 408. No claim was found in the pleadings in regard to that merchandise, therefore no finding was made on that issue. Nozaki v. United States (T. D. 48974) cited.